J-S05004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MICHAEL A. METZ                          :
                                          :
                    Appellant             :   No. 960 MDA 2021

       Appeal from the Judgment of Sentence Entered March 17, 2021
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0000490-2020


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                         FILED APRIL 20, 2022

      Michael A. Metz appeals from the judgment of sentence imposed

following his convictions of three counts of criminal trespass, two counts of

theft by unlawful taking, and one count each of burglary and receiving stolen

property. See 18 Pa.C.S.A. §§ 3503(a)(1)(ii), (b)(1)(i), (iii); 3921(a);

3502(a)(1)(ii); 3925(a). Metz argues that the evidence was insufficient to

support his convictions, the verdicts were against the weight of the evidence,

and the trial court abused its discretion in imposing his sentence. We affirm.

      In October 2019, Metz moved into a bedroom in the basement of the

home of his daughter and her husband, April Metz (“April”) and Gregory

Manzolillo. The day after Metz moved into the home, April and Manzolillo

installed padlocks on the doors of their bedroom and another bedroom on the
J-S05004-22


second floor, and informed Metz that he was not allowed in those bedrooms.

However, Metz had access to the rest of the home.

      On February 1, 2020, at approximately 6:00 p.m., April dropped Metz

off at Wal-Mart on her way to her bartending job. When she left the home, all

the doors were locked, including the doors of the two second-floor bedrooms.

Manzolillo was not at home, as he worked overnight hours at his job.

      When she returned home at approximately 2:30 a.m., April went to her

second-floor bedroom and noticed that the padlock on the door had been

broken. April then entered the room and observed that the lock to the safe in

the closet had been pried open. April noticed that several items were taken

from the safe, including an envelope containing her tuition money —

approximately $4,000 in hundreds and twenties, a car title, Manzolillo’s

passport and W-2 forms, and several paycheck stubs. Further, a Remington

870 pump-action shotgun was missing from the closet. Notably, none of the

other doors or windows in the home appeared to be damaged, and nothing

else of value was missing.

      April immediately confronted Metz about the missing items and

threatened to call the police. After Metz denied knowledge of the burglary,

April called the police. In the interim, April reviewed indoor motion-activated

surveillance footage, and saw Metz going upstairs toward the bedroom and

come back down the stairs with a clothing donation box, which included a tall

slender object resembling the barrel of a shotgun.


                                     -2-
J-S05004-22


       Upon arriving at the scene, the police discovered the shotgun behind

the headboard of Metz’s bed. As a result, the police arrested Metz and

subsequently found that he possessed $3,104 in his glasses case. Notably, the

denominations of the money included 29 hundred dollar bills and 8 twenty

dollar bills. After the police had left their home, April and Manzolillo found their

missing documents in the dresser next to Metz’s bed. The couple also found

the empty envelope that had contained April’s tuition money and the face

plate of the safe in a trash can in the basement. April informed the police

about these discoveries.

       The case proceeded to a jury trial, at which evidence of the foregoing

as well as the surveillance footage was presented. The jury ultimately found

Metz guilty of two counts of theft by unlawful taking and one count each of

burglary, criminal trespass, and receiving stolen property. Separately, the trial

court found Metz guilty of two counts of criminal trespass. Thereafter, on

March 17, 2021, the trial court sentenced Metz to an aggregate sentence of 3

to 10 years’ imprisonment.1 Metz filed a post-sentence motion, asserting, inter



____________________________________________


1 Specifically, the trial court imposed a prison sentence of 1½ to 5 years for
the burglary conviction, and a consecutive prison sentence of 1½ to 5 years
for a theft by unlawful taking conviction. For guideline calculations, Metz had
a prior record score of 4. The burglary conviction had an offense gravity score
of 7, which resulted in a standard range of 18 to 24 months in prison. The
theft by unlawful taking conviction had an offense gravity score of 8, which
resulted in a standard minimum range of 21-27 months in prison. The other
counts merged for the purposes of sentencing.


                                           -3-
J-S05004-22


alia, that the verdicts were against the weight of the evidence and the

sentence was excessive. The trial court denied the motion, and this timely

appeal followed.2

       On appeal, Metz raises the following questions for our review:

       1. Whether there was legally insufficient evidence to support
          [Metz’s] convictions where the Commonwealth failed to
          exclude beyond a reasonable doubt the possibility that
          someone other than [Metz] was the one who broke into the
          complainants’ bedroom and safe, as the evidence on record
          was consistent with this inference of an alternative
          perpetrator?

       2. Whether the verdicts went against the weight of the evidence
          where, inter alia, [Metz] innocently remained in the house after
          the alleged burglary; he knew about the security camera in the
          living-room; the shaft seen to be sticking out of the box could
          not be certainly identified as a gun; and the cash that was
          found on him was in a different amount from the cash he was
          alleged to have stolen, though the difference was never found
          in the house?

       3. Whether the Court abused its discretion in sentencing [Metz]
          to 3-10 years in prison without due regard to the mitigating
          circumstances of his case, the lack of malice, the minimal
          impact on the alleged victims, and without explaining how such
          a sentence was necessary to protect the public or to
          rehabilitate [Metz]?

Brief for Appellant at 9-10.3

____________________________________________


2 Metz initially filed a pro se notice of appeal on March 18, 2021, despite being
represented by counsel. However, this Court dismissed this appeal as
prematurely filed. See Commonwealth v. Metz, 354 MDA 2021 (Pa. Super.
filed May 5, 2021) (per curiam).

3  We note that despite being represented by counsel on appeal, Metz, pro se,
filed a separate letter to this Court raising various claims of his trial counsel’s
(Footnote Continued Next Page)


                                           -4-
J-S05004-22


       In his first claim, Metz contends that the evidence was insufficient to

support his convictions. See id. at 25. In support of this claim, Metz does not

cite or argue any specific element of any of the crimes for which he was

convicted; instead, he asserts that the evidence did not sufficiently establish

him as the perpetrator. See id. at 25-33; see also id. at 27-28 (arguing that

his convictions were based upon the allegation that he broke into the locked

bedroom, and, therefore, if the evidence was insufficient to establish that he

entered the bedroom, the evidence would be insufficient to support any of the

convictions). Specifically, Metz asserts that the circumstantial evidence

supporting the inference that he was the perpetrator who entered the

bedroom was also consistent with the opposing inference that someone else

had committed the burglary. See id. at 25, 28, 33. Metz highlights that

although cash was found on him, neither his fingerprints nor his DNA were

found on the allegedly stolen gun, the broken locks or the safe; he observed

the front door was open when he got home from Walmart; and the police

could not establish when the burglary occurred. See id. at 31-32.

       Our standard of review for sufficiency claims is as follows:


____________________________________________


ineffectiveness. It is well settled that Metz is not entitled to hybrid
representation. See Commonwealth v. Jette, 23 A.3d 1032, 1036 (Pa.
2011). In any event, we note that Metz’s ineffectiveness claims are premature,
and he is free to raise these claims in a timely filed Post Conviction Relief Act
petition. See Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013)
(reaffirming general rule that ineffective assistance of counsel claims are
deferred to PCRA review, and such claims should not be reviewed upon direct
appeal absent special circumstances).

                                           -5-
J-S05004-22


      The standard we apply ... is whether viewing all the evidence
      admitted at trial in the light most favorable to the verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying [the
      above] test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. In addition, we note that the facts
      and circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the [trier]
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Edwards, 229 A.3d 298, 305-06 (Pa. Super. 2020)

(citation omitted).

      The evidence presented at trial established that Metz moved in with April

and Manzolillo and had a bedroom in their basement. See N.T., 3/8/21, at 92-

93. April and Manzolillo installed padlocks on the doors of the second-floor

bedrooms, and informed Metz that he was not allowed in the bedrooms. See

id. at 94-95, 119; see also N.T., 3/9/21, at 146-47. However, according to

April, Metz had a key to the basement door and had access to the rest of the

home. See N.T., 3/8/21, at 93, 117-118.

      On February 1, 2020, at approximately 6:00 p.m., April took Metz to

Wal-Mart on her way to work. See id. at 96-97. April indicated that all the

doors, including the bedroom doors, were locked when she left. See id. at 97.


                                      -6-
J-S05004-22


When she returned later that night, she noticed that the padlock on her

bedroom door had been broken. See id. at 97-98. April noticed that the safe

in the closet had been pried open and various items were missing, including

an envelope containing about $4000, a car title, Manzolillo’s passport and W-

2 forms, and pay stubs. See id. at 98-100, 107, 120-21; see also N.T.,

3/9/21, at 167, 189. Further, a shotgun was missing from the closet. See

N.T., 3/9/21, at 148-149.

     April called the police and subsequently reviewed the indoor motion-

activated surveillance footage and saw Metz moving a clothing donation box

through the living room with a cylindrical object that appeared to be a

shotgun. See N.T., 3/8/21, at 103-07, 124; see also N.T., 3/9/21, at 157-58

(wherein the jury was shown the video). No other motion was detected on the

surveillance system on the night in question. See N.T., 3/8/21, at 113-114.

     The police responded to the scene and ultimately discovered the

shotgun between the headboard of Metz’s bed and the wall. See N.T., 3/9/21,

at 200-01. The police arrested Metz and found that he possessed $3,104 in

his glasses case in similar denominations to the missing money. See id. at

179-181. After the police left, April and Manzolillo found the missing

documents in the dresser next to Metz’s bed in the basement. See N.T.,

3/8/21, at 107, 131-32; see also N.T, 3/9/21, at 154-55, 170. April and

Manzolillo also discovered the envelope that had contained her money, and

the face plate of the safe that had been pried off in the trash can in the


                                    -7-
J-S05004-22


basement. See N.T., 3/8/21, at 108, 110, 130. Further, the couple indicated

that none of the doors or windows appeared to be damaged, and nothing else

of value was missing. See id. at 113, 134; see also N.T., 3/9/21, at 175.

      For his part, Metz testified that upon returning from Wal-Mart, he

noticed that the front door was open. See N.T., 3/9/21, at 260. Metz

acknowledged that he was aware of the surveillance system in the home, and

the box he was seen carrying in the video contained clothing to be donated

and that the cylindrical object was a broken black broom handle. See id. at

260, 261-62. Metz denied breaking open the lock on the bedroom and taking

the items from the closet and safe. See id. at 255-56. Metz indicated that he

received the $3000 found in his glasses case from a female friend. See id. at

267. However, on cross-examination, Metz admitted that in his testimony at

the preliminary hearing, he had stated that he earned some of the money

from a job. See id. at 269-71.

      When reviewing the credible evidence set forth by the Commonwealth,

as well as the reasonable inferences drawn from that evidence in the light

most favorable to it, there was sufficient evidence to establish that Metz was

the perpetrator who committed the crimes. Indeed, April and Manzolillo

padlocked their bedroom and admonished Metz that he was not allowed in the

room. On the date of the burglary, Metz is the only person in the home

captured on the surveillance camera, and all the items taken from the




                                    -8-
J-S05004-22


padlocked bedroom were in Metz’s bedroom, in a trash can in the basement,

or in his possession.

      The only evidence admitted at trial that another perpetrator committed

the crimes was through Metz’s own testimony, which the jury, as the finder of

fact, found to be not credible. Therefore, the jury reasonably concluded that

Metz entered a separately secured portion of the home without permission,

pried open the safe, and took the gun, money, and documents. Accordingly,

the evidence was sufficient to support the convictions. See Commonwealth

v. Thomas, 561 A.2d 699, 705 (Pa. Super. 1989) (concluding that evidence

that appellant entered victim’s apartment without license to do so and items

taken from apartment were found in appellant’s possession established

sufficient   evidence   to   support    burglary    conviction);   see    also

Commonwealth v. Janda, 14 A.3d 147, 164 (Pa. Super. 2011) (finding

evidence sufficient to support receiving stolen property conviction where the

stolen items from nine similar burglaries were found in appellant’s

possession).

      Next, Metz contends that the verdicts were against the weight of the

evidence. See Brief for Appellant at 34, 41. Metz argues that there was

exculpatory evidence presented at trial, including that he remained in the

house after the alleged burglary, he knew about the security camera in the

home, the shaft seen to be sticking out of the box could not be identified as a

gun; and the cash that was found on him was in a different amount from the


                                     -9-
J-S05004-22


cash that was stolen. See id. at 34, 35-38, 40; see also id. at 39 (claiming

that the video was of such “dodgy” quality to be of probative weight). Metz

also asserts that it strains credulity that he would remain in the home after

the committing the burglary, and that the evidence on record did not preclude

an inference that it was an unknown intruder, or the complainants themselves

who broke the locks to the bedroom. See id. at 36, 40.

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of
      the evidence.

Commonwealth v. Sexton, 222 A.3d 405, 414 (Pa. Super. 2019) (citation

and emphasis omitted).

      Here, the trial court acted within its discretion in denying Metz’s

weight of   the evidence claim.   As    noted   above,   the   credible   evidence

established that Metz broke into April’s and Manzolillo’s bedroom and stole a

gun, money, and other items, which were subsequently found in Metz’s

possession or in his bedroom. The jury, as the trier of fact, was well within its

authority to believe the Commonwealth’s evidence, and not believe Metz’s

testimony. See Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)

(noting that appellate courts are precluded from reweighing the evidence and

substituting our judgment for that of the fact-finder). In this regard, the jury

observed the video and was free to interpret whether the box carried by Metz

                                       - 10 -
J-S05004-22


contained the shotgun. Moreover, the fact that Metz remained in the home

with the stolen items does not render the verdicts so contrary to the evidence

as to shock one’s sense of justice, especially where, as here, the credible

evidence established the elements of the crimes. Accordingly, the trial court

did not abuse its discretion in denying Metz’s weight challenge. See

Commonwealth v. Chamberlain, 30 A.3d 381, 396 (Pa. 2011) (“A motion

alleging the verdict was against the weight of the evidence should not be

granted where it merely identifies contradictory evidence presented by the

Commonwealth and the defendant”).

      In his final claim, Metz challenges the discretionary aspects of his

sentence. “Challenges to the discretionary aspects of sentencing do not entitle

an appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010). Prior to reaching the merits of a discretionary

sentencing issue, this Court conducts

      a four-part analysis to determine: (1) whether appellant has filed
      a timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
      whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (citation and brackets omitted).

      Here, Metz filed a timely notice of appeal and raised his sentencing claim

in a timely post-sentence motion. Metz also included a separate Rule 2119(f)




                                     - 11 -
J-S05004-22


Statement in his brief; accordingly, we will review his Rule 2119(f) statement

to determine whether he has raised a substantial question.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Edwards, 71 A.3d

323, 330 (Pa. Super. 2013) (citation omitted). “A substantial question [exists]

only when the appellant advances a colorable argument that the sentencing

judge’s actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process.” Id. (citation omitted).

      In his Rule 2119(f) statement, Metz argues that the trial court

improperly failed to consider the standards for sentencing set forth by 42

Pa.C.S.A. § 9721(b), including his rehabilitative needs and the nature and

circumstances of the offenses. See Brief for Appellant at 22. This claim raises

a substantial question. See Commonwealth v. Coulverson, 34 A.3d 135,

143 (Pa. Super. 2011) (recognizing that a claim that impugns the trial court's

failure to offer specific reasons for the sentence, which “comport with the

considerations required in section 9721(b)[,]” raises a substantial question).

      Our standard of review of a challenge to the discretionary aspects of a

sentence is well settled:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its

                                    - 12 -
J-S05004-22


      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007) (citation

omitted).

      Metz contends that the trial court abused its discretion in imposing the

sentence because the trial court did not meaningfully consider the protection

of the public, the gravity of the offense in relation to the impact on the victim

and the community, or Metz’s rehabilitative needs. See Brief for Appellant at

41, 43. Metz highlights that he never left the house after the burglary and the

crimes do not impact the public. See id. at 43-44.

      Here, the record reflects that the trial court had the benefit of a

presentence investigation report (“PSI”) prior to imposing its sentence. See

N.T., 3/17/21, at 8, 10, 14, 19; see also Trial Court Opinion, 9/27/21, at 15.

Moreover, the trial court reviewed Metz’s employment and family background,

his medical and mental health issues, his drug counseling and psychiatric

inpatient treatment, the fact he was homeless, and his prior criminal history.

See N.T., 3/17/21, at 7-8, 9-11. The trial court also heard a statement from

April, who explained that the crimes had led her to seek counseling for anxiety,

depression, and PTSD. See id. at 3-5. Finally, Metz spoke on his own behalf,

proclaiming his innocence and complaining of poor prison conditions and his

stolen property in April’s home. See id. at 14-19. Thereafter, the trial court

reviewed the evidence of the case and imposed the sentence, highlighting that




                                     - 13 -
J-S05004-22


sentence for the theft conviction was in the mitigated range. See id. at 20-

23.

      Upon review, the trial court did consider Metz’s rehabilitative needs, the

protection of the public, and the gravity of the offense. Based upon these

considerations, we discern no abuse of the trial court’s discretion in imposing

Metz’s sentence. See Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa.

Super. 2009) (stating that “where the trial court is informed by a [PSI], it is

presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed”).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                                    - 14 -